Case: 2:20-cr-00015-DCR-CJS Doc #: 27 Filed: 04/24/20 Page: 1 of 3 - Page ID#: 79




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                               NORTHERN DIVISION
                                   (at Covington)

  UNITED STATES OF AMERICA,                      )
                                                 )
         Plaintiff,                              )     Criminal Action No. 2: 20-015-DCR
                                                 )
  V.                                             )
                                                 )
  MICHAEL FREEMAN STANTON,                       )         MEMORANDUM ORDER
                                                 )
         Defendant.                              )

                                    ***   ***   ***    ***
       Defendant Michael Freeman Stanton has filed a motion to sever his trial from

Defendant Harry Gilbert. [Record No. 23] He asserts that Gilbert made certain statements

about him while stopped outside a Wal-Mart and that these statements implicate Stanton even

though he was not anywhere near Gilbert at this time. The United States filed a response

opposing the motion. According to the government, there are sufficient remedies to curtail

any potential prejudice during a joint trial of the defendants. [Record No. 25]

       Both Stanton and Gilbert have been indicted on charges of possession with intent to

distribute a mixture or substance containing a detectable amount of methamphetamine in

violation of 21 U.S.C. § 841(a)(1). Gilbert is charged in both counts of the indictment, but

Stanton is charged in only one of the counts. More specifically, Stanton is not charged in the

count related to the conduct allegedly occurring outside the Wal-Mart in Mason County. He

was mentioned, however, in the police report regarding the incident.

       Rule 8(b) of the Federal Rules of Criminal Procedure allows multiple defendants to be

joined “if they are alleged to have participated in the same act or transaction, or in the same


                                             -1-
Case: 2:20-cr-00015-DCR-CJS Doc #: 27 Filed: 04/24/20 Page: 2 of 3 - Page ID#: 80




series of acts or transactions, constituting an offense or offenses. The defendants may be

charged in one or more counts together or separately. All defendants need not be charged in

each count.” The “predominant consideration” in determining if joinder is proper is “whether

joinder would serve the goals of trial economy and convenience.” United States v. Frost, 125

F.3d 346, 390 (6th Cir. 1997). Generally, “persons jointly indicted should be tried together.”

United States v. Causey, 834 F.2d 1277, 1287 (6th Cir. 1987).

       Rule 14 of the Federal Rules of Criminal Procedure provides a mechanism for a

defendant to seek relief from prejudicial joinder. However, “a district court should grant a

severance under Rule 14 only if there is a serious risk that a joint trial would compromise a

specific trial right of one of the defendants, or prevent the jury from making a reliable judgment

about guilt or innocence.” Zafiro v. United States, 506 U.S. 534, 539 (1993). The defendant

moving to sever carries a heavy burden to prevail on a motion for severance. The defendant

must demonstrate “compelling, specific, and actual prejudice” if the Court does not to grant

the motion to sever. United States v. Saadey, 393 F.3d 669, 678 (6th Cir. 2005).

       Here, Stanton has failed to show “compelling, specific, and actual prejudice.” Instead,

he merely claims that his co-defendant “made statements about [him] when he was stopped

outside of a Walmart on August 15, 2019, in Mason County, Kentucky.” Stanton asserts that

these statements implicate him in the crime when he was not located in Mason County or near

Gilbert when questioned and arrested. The government does concede that the defendant may

be invoking a Bruton issue, even though he fails to cite any authority on the matter. See Bruton

v. United States, 391 U.S. 123 (1968). But redaction of the police report and a cautionary

instruction can cure a Bruton issue. See United States v. Vasilakos, 508 F.3d 401, 407-08 (6th

Cir. 2007). Limiting instructions in multi-defendant cases can prevent potential prejudice. See
                                              -2-
Case: 2:20-cr-00015-DCR-CJS Doc #: 27 Filed: 04/24/20 Page: 3 of 3 - Page ID#: 81




United States v. Driver, 535 F.3d 424, 427 (6th Cir. 2008). Additionally, “juries are presumed

capable of following instructions regarding the sorting of evidence and the separate

consideration of multiple defendants.” United States v. Mays, 69 F.3d 116, 120 (6th Cir. 1995).

       In summary, because the defendant has failed to articulate “compelling, specific, or

actual prejudice,” and because it appears at this time that jury instructions and/or redaction can

prevent potential prejudice, it is hereby

       ORDERED that Defendant Michael Stanton’s motion to sever [Record No. 23] is

DENIED.

       Dated: April 24, 2020.




                                              -3-
